DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 47-75 are pending.
3. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 47-60, drawn to a composition comprising an antibody or antigen-binding fragment thereof, comprising:
a)    aCD25-a-646-HCDR3 amino acid sequence (SEQ ID NO: 4) as variable heavy chain complementarity determining region 3;
b)    a variable heavy chain complementarity determining region 1 (HCDR1) selected from the group consisting of FTFASYGMH (SEQ ID NO: 10) and FTFPSYGMH (SEQ ID NO: 11);
c)    a a variable heavy chain complementarity determining region 2 (HCDR2) selected from the group consisting of VIWYDASTKYYADSVKG (SEQ ID NO: 12),
VIWYDAINKYYADSVKG (SEQ ID NO: 13), VIWYDAVNKYYADSVKG (SEQ ID NO: 14), and VIWYDALNKYYADSVKG (SEQ ID NO: 15);
d)    aCD25-a-646-LCDRl amino acid sequence (SEQ ID NO: 6) as variable light chain complementarity determining region 1;
e)    aCD25-a-646-LCDR2 amino acid sequence (SEQ ID NO: 7) as variable light chain complementarity determining region 2; and
f)    aCD25-a-646-LCDR3 amino acid sequence (SEQ ID NO: 8) as variable light chain complementarity determining region 3; and
a pharmaceutically acceptable carrier or excipient, classified under symbol C07K 2317/90.

II.	Claims 61-64, drawn to a nucleic acid molecule encoding the antibody or antigen-binding fragment thereof comprising:

b)    a variable heavy chain complementarity determining region 1 (HCDR1) selected from the group consisting of FTFASYGMH (SEQ ID NO: 10) and FTFPSYGMH (SEQ ID NO: 11);
c)    a variable heavy chain complementarity determining region 2 (HCDR2) selected from the group consisting of VIWYDASTKYYADSVKG (SEQ ID NO: 12),
VIWYDAINKYYADSVKG (SEQ ID NO: 13), VIWYDAVNKYYADSVKG (SEQ ID NO: 14), and VIWYDALNKYYADSVKG (SEQ ID NO: 15);
d)    aCD25-a-646-LCDRl amino acid sequence (SEQ ID NO: 6) as variable light chain complementarity determining region 1;
e)    aCD25-a-646-LCDR2 amino acid sequence (SEQ ID NO: 7) as variable light chain complementarity determining region 2; and
f)    aCD25-a-646-LCDR3 amino acid sequence (SEQ ID NO: 8) as variable light chain complementarity determining region 3, classified under symbol C07K 2317/10

III.	Claims 65-71, drawn to a method of treating cancer in a subject, comprising administering to the subject an effective amount of the composition of claim 47, classified under symbol A61K 47/6851

IV.	Claims 72-74, drawn to a method of depleting regulatory T cells in a tumour in a subject comprising the step of administering an effective amount of the composition of claim 47, classified under symbol A61K 47/6893.

V	Claim 75, drawn to a kit comprising the composition of claim 47 in a container, classified under symbol Y10S 436/808.

The inventions are independent or distinct, each from the other because:

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the antibody of group I may be produced by injecting an animal with the antigen and isolating the antibody 
Inventions I and (III-V) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, e.g., to identify other binding agent. 
Inventions II and (III-V) are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, product of group II cannot be used in the method claims of groups III and IV. It cannot also be used in the claims of group V.
Inventions I and (IV and V) are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, product of group I cannot be used in the method claims of groups IV and V. 
Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, have different endpoints.
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different symbols in CPC and/or searching other electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Further species election within groups
4. If Applicants elects Group I or II, Applicants are also required to further elect a single molecular embodiment for each from (and indicate the claims reading on the elected invention): 
Applicants are required to elect set of 6CDR sequences and pair of VH and VL sequences.
This application contains claims directed to the following patentably distinct species. The species are independent or distinct because they are drawn to different antigens. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645